Citation Nr: 1635381	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Graves' disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty from October 1985 to November 1989, January 1991 to September 1991, February to June 1992, October 1992 to March 1993, October 1993 to February 1994, October 1994 to December 1994, April 2005 to June 2005, February 2007 to September 2007 and October 2007 to April 2008.  There appear to have been a number of periods of active duty for training (ACDUTRA) as well.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The July 2009 denial of service connection for a hysterectomy with salpingo-oophorectomy disorder which had been appealed was granted by the RO in October 2011.  Accordingly, that issue is no longer on appeal.  

In April 2012, the Veteran withdrew a request for a hearing which had previously been requested.  

In January 2014, the Board remanded the issue currently on appeal for additional development.  The development has been completed and the case has returned to the Board.  

FINDING OF FACT

The evidence is at least in a relative state of equipoise as to whether the Veteran's Graves' disease is related to her active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for Graves' disease are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (2), (24); 38 C.F.R. §  3.6 (a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As noted above, the Veteran had various periods of active service spanning from October 1985 to April 2008 with additional periods of inactive duty for training (INACDURA) and active duty for training (ACDUTRA).  

Service treatment records (STRs) from August 1987, October 1987 and August 1988 indicate that the Veteran had bereavement counseling after her husband was killed in a motor vehicle accident.  

Around January 2003, the Veteran was assessed for Graves' thyroid ophthalmopathy and started ocular treatment.  

In October 2008, the Veteran summarized her medical treatment history.  She stated that she frequently experienced eye problems in 2002 and sought medical attention.  She was eventually diagnosed with Graves' disease.  She continued to receive medical treatment as she was awaiting additional surgery.  

In July 2014, the Veteran reported that her eye symptoms developed during her assignment in the "USSOCOM EEO" office from 1997 to 2002.  She frequently experienced major occupational stress during this assignment.  She explained that she often covered for her manager and assumed his high level duties.  She believed the onset of her ocular symptoms was related to the extreme amount of occupational stress associated with this particular assignment.  She stated that she did not have a family history for Graves' disease.  

In September 2014, the Veteran was afforded a VA examination with review of the claims folder.  The examiner diagnosed Graves' disease with a 2003 onset.  The Veteran reported developing eye sensitivity around 2000 or 2001 and her eyes also began to bulge.  She also experienced anxiety, nervousness and heart palpitation at this time.  She was diagnosed with hyperthyroidism in November 2002.  She then underwent radioactive iodine treatment and developed hypothyroidism for which she has been treated ever since.  She currently received prednisone once a year for exophthalmus and had a total of 11 surgeries.  Clinical evaluation was significant for exophthalmos.  The examiner expressed a negative medical opinion.  She cited an absence of treatment in STRs during active service.  She also reported that an aggravation did not occur during the period of active military service following the 2003 diagnosis.  She cited an absence of treatment in the contemporaneous STRs. 

In May 2016, Dr. P wrote a letter in support of a nexus.  He stated that he had treated the Veteran since January 2003 for Graves' disease.  Her treatment consisted of surgery, prednisone and radiation iodine.  He stated that one of the known causes of Graves' disease is stress and/or anxiety.  Another known cause is hereditary factors.  The Veteran did not have any hereditary risk factors.  From his initial consultation, Dr. P noted that the Veteran worked in a high stress environment during both active and reserve military service.  He cited the Veteran's reports of ocular symptoms from bright office lights, first husband's death, and additional family deaths as active or reserve military service stressors.  He stated that it was his professional opinion that the Veteran's Graves' disease with subsequent exophthalrnos disease was caused by the work and family stress incurred during active and reserve military service.  

As noted above, the in-service incurrence service connection prong is limited for duty periods other than active service.  38 C.F.R. §§ 3.6(a), 3.303.  The Veteran has a complicated military service history with many brief active service periods.  Her reports indicate that the relevant ocular symptoms had their onset around the late 1990s or so, and the precipitating military occupational stress, as detailed by the Veteran in her July 2014 report, began around 1997.  As to the Veteran's duty status at this time, reserve personnel records confirm the following days of active service: 126 days from November 1997 to November 1998; 12 days from November 1998 to November 1999; 81 days from November 1999 to November 2000; 156 days from November 2000 to November 2001; 12 days from November 2001 to November 2002 and 16 days from November 2002 to November 2003.  

It is difficult to distinguish the Veteran's workplace stress reports as occurring in her civilian, Reserve or active duty capacity from 1997 through 2002.  The Board will therefore resolve the reasonable doubt on this point in favor of the Veteran to find that her workplace stress reports associated with her ocular symptoms were incurred during active duty periods.  38 C.F.R. § 3.102 (when a reasonable doubt arises as to "any . . . point," such doubt will be resolved in favor of the claimant).

Dr. P's May 2016 letter provides persuasive evidence that the stress incurred during military service caused her to develop Graves' disease.  He is qualified as an endocrinologist and possesses deep familiarity with the case as the Veteran's treating physician.  Although he details personal stressors, his overall report is clear that stress coincident with military service caused the Veteran to develop Graves' disease.  The stress cited by Dr. P is generally consistent with the Veteran's reports above and military records.  For these reasons, the Board finds Dr. P's medical opinion highly probative to show a nexus.  

In contrast, the Board finds the March 2014 VA medical opinion to be inadequate since the examiner cited an absence of treatment in service as the basis for the negative determination.   Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Board also finds the VA medical opinion less persuasive due to the VA examiner's lack of familiarity with the case as compared to the treating physician above.  

For the foregoing reasons, the evidence is at least in a relative state of equipoise regarding a nexus between the Veteran's Graves' disease and her active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for Graves' disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

ORDER

Service connection for Graves' disease is granted.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


